


113 HR 3158 IH: Secure America for Education in Our Schools Act
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
113th CONGRESS1st Session
H. R. 3158
IN THE HOUSE OF REPRESENTATIVES

September 20, 2013
Mr. Payne (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security

A BILL
To amend the Homeland Security Act of 2002 to require recipients of State Homeland Security Grant Program funding to promote preparedness and planning for manmade and natural disasters at educational institutions, and for other purposes.


1.Short titleThis Act may be cited as the Secure America for Education in Our Schools Act or the SAFE in Our Schools Act.
2.Minimum contents of application for certain Homeland Security grant fundsSection 2004(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 605(b)(2)) is amended by redesignating subparagraphs (B) and (C) as paragraphs (C) and (D), respectively, and by inserting after subparagraph (A) the following:

(B)a certification that—
(i)the State requires each institution of education for kindergarten through twelfth grade to develop an emergency response plan that includes provisions for—
(I)evacuation relocation;
(II)family-child reunification;
(III)children with special needs; and
(IV)addressing multiple disasters; and
(ii)the State has adopted a strategy to ensure that each such institution develops a plan in accordance with clause (i) by the beginning of the academic year for 2015 or September 1, 2015, whichever is earlier;.

